 


117 HRES 3 EH: 
U.S. House of Representatives
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 3 
In the House of Representatives, U. S., 
 
January 3, 2021 
 
RESOLUTION 
 
 
 
That the Senate be informed that a quorum of the House of Representatives has assembled; that Nancy Pelosi, a Representative from the State of California, has been elected Speaker; and that Cheryl L. Johnson, a citizen of the State of Louisiana, has been elected Clerk of the House of Representatives of the One Hundred Seventeenth Congress.  Cheryl L. Johnson,Clerk. 